Argued April 22, 1936.
This was an appeal by a wife from an order of the court below refusing to allow her counsel fees and alimony in a divorce action pending against her as respondent in that court. The order was an interlocutory one from which no appeal lies: Murray v.Murray, 78 Pa. Super. 443. We pointed out in the case ofGould v. Gould, 95 Pa. Super. 387, the distinction, in that respect, between an appeal by one who has been ordered to pay
alimony, etc. and an appeal by one who has been refused alimony.
The correct practice where the court has made an order refusing counsel fees, alimony, etc., was pointed out in Murray v. Murray,
supra, p. 445, where we said: *Page 503 
"Such an order is in no sense final; it can be excepted to but cannot be reviewed until a final decree has been entered in the divorce proceedings and the appeal is properly before this court." The refusal can then be assigned for error and will be considered along with the appeal on the merits: Fisher v. Fisher,74 Pa. Super. 538, 545, 547, 548.
Disposition of this appeal was accordingly withheld until the appeal on the merits was argued.
Subsequently, on April 19, 1937, the appeal from the decree granting libellant a divorce from respondent, (this appellant), was non-prossed, but our attention was not drawn to it, and, as a result, this appeal was left undisposed of.
The appeal is quashed.